UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7173



SONJA L. WILLIAMS,

                                            Plaintiff - Appellant,

          versus


SERGEANT SHEPPHARD, at Rappahannock Regional
Jail; D. THEISEN, Sergeant at Rappahannock
Regional Jail; MR. SULLIVAN, Officer at
Rappahannock Regional Jail; MR. ALEXANDER,
Officer at Rappahannock Regional Jail,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Court
Judge; M. Hannah Lauck, Magistrate Judge. (3:05-cv-00776-REP)


Submitted: September 28, 2006              Decided: October 11, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Sonja L. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sonja L. Williams seeks to appeal the magistrate judge’s

report and recommendation to deny relief on her 42 U.S.C. § 1983

(2000) complaint.   The report contained language advising Williams

that she must file written objections to the report within ten days

of the order’s entry. The magistrate judge’s report was entered on

June 22, 2006, and within ten days of its entry, Williams filed in

the district court an “appeal” of the magistrate judge’s report and

recommendation.     The document does not specifically express an

intent to appeal to this court, but takes issue with various

aspects of the magistrate judge’s report and recommendation.

          This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

magistrate judge’s report is not such an order. However, according

Williams’ document a liberal construction, see Gordon v. Leeke, 574

F.2d 1147 (4th Cir. 1978), we construe the “appeal” letter as

objections to the magistrate judge’s report.*    We therefore deny

leave to proceed in forma pauperis on appeal, dismiss the appeal,

and remand to the district court with instructions to construe


     *
      Such a construction is further warranted by the fact that,
although the magistrate judge filed a report and recommendation
consistent with 28 U.S.C. § 636(b)(1)(C) (2000), the report states
that the magistrate judge was conferred jurisdiction under 28
U.S.C. § 636(c) (2000).

                               - 2 -
Williams’ filing as timely objections to the magistrate judge’s

report. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                           DISMISSED AND REMANDED




                              - 3 -